--------------------------------------------------------------------------------

Exhibit 10.2
 


EMPLOYMENT AGREEMENT
 
JACOB INBAR
 
This sets forth the Employment Agreement (“Agreement”), dated as of April 15,
2011 between AML Communications, Inc. (“Employer” or “AML”), a Delaware
corporation, and Mr. Jacob Inbar (“Mr. Inbar” or “Employee”).
 
RECITALS
 
A. AML is based in Camarillo, California and is in the business of designing and
manufacturing amplifiers and related products for the defense market (the
“Business”).
 
B. Mr. Inbar is a co-founder of AML and currently serves as its President and
Chief Executive Officer.
 
C. Employer and Anaren have entered into an Agreement and Plan of Merger
pursuant to which a wholly-owned subsidiary of Anaren and Employer merge
together (the “Merger”)


D.     Employer, Employee and Anaren, Inc. have entered into employment
agreements in the event that the Merger is consummated.
 
E. Employer and Employee wish to establish an employment agreement that applies
so long as, and in the event that, the Merger is not consummated.
 


TERMS
 
IN CONSIDERATION of the mutual covenants and representations contained herein,
and other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:
 
1.           Employment.
 
(a)           Term.  Employer shall employ Employee as AML’s President and Chief
Executive Officer for a period commencing on the date of this Agreement
(“Effective Date”) and continuing until the third anniversary of this Agreement
(“Period of Employment”), subject to earlier termination as provided for in
paragraph 4 of this Agreement.  
 
(b)           Salary.  During the Period of Employment, except as provided
below, Employer shall pay Employee a base salary at an annual rate of $250,000
(“Base Salary”).   Employee’s Base Salary is payable in accordance with
Employer’s regular payroll procedures. Employee’s performance and compensation
will be reviewed on an annual basis generally after the close of Employer’s
fiscal year, with the understanding that any potential upward adjustment will be
at Employer’s discretion and in no case shall Employee’s Base Salary be less
than $250,000 (plus an increase, if any, equal to the Base Salary multiplied by
the annual percentage change in the consumer price index) through June 30, 2012
or less than $265,000 (plus an increase, if any, equal to the Base Salary
multiplied by the annual percentage change in the consumer price index)  through
the third anniversary of this Agreement.  
 
(c)           Title.  Employee shall have the title of President and Chief
Executive Officer.
 
(d)           Incentive Bonuses.  Employee shall be eligible for incentive
bonuses as follows:30% of the Base Salary if the Employer’s earnings before
interest, taxes, depreciation and amortization (determined in accordance with
generally accepted accounting principles consistently applied) (“EBITDA”) during
such fiscal year  equals or exceeds the Employer’s EBITDA for the fiscal year
ended March 31, 2011 (“FY 2011”).  This incentive bonus is reduced
proportionally if such fiscal year’s EBITDA is less than the EBITDA for FY 2011
such that if such fiscal year’s EBITDA is 0 or less, then the incentive bonus is
0.  For example if the EBITDA for such fiscal year is 50% of the EBITDA for FY
2011, then the incentive bonus will be 15% of the Base Salary for Employee.
 
 
1

--------------------------------------------------------------------------------

 
 
 (e)            Stock Options.  As a member of Employer’s senior management
team, Employee will be eligible for annual stock options pursuant to the
Employer’s stock option plans as determined by the Board of Directors.  Each
year, Employee shall receive options to purchase at least 50,000 shares of
Employer common stock.
 
(f)           Benefit Plan. Employer shall contribute an amount equal to at
least 10% of Employee’s Base Salary into the Executive Nonqualified Excess Plan
of the Employer for the benefit of the Employee.


2.           Duties During The Period Of Employment.
 
(a)           Employee shall have full responsibility, subject to the direction
of the Board of Directors, for the management of all aspects of the Business,
and the discharge of such other duties and responsibilities to Employer as may
from time to time be reasonably assigned to Employee by the Board of
Directors.  Employee shall devote substantially his full working time and best
efforts to the business and affairs of Employer, in accordance with his senior
management position, except during any period of illness or incapacity.
 
3.           Fringe Benefits.
 
(a)           Benefit Plans. Employee shall be entitled to receive all benefits
and privileges extended to other employees of the Employer, medical, dental,
life and disability plans.  In addition, Employee shall be entitled to receive
paid vacation in accordance with the Employer’s standard policy.
 
(b)           Additional Benefits. Employee shall be entitled to continued use
of the automobile currently leased by Employer, and shall be entitled to the
ancillary benefits (gas, insurance, maintenance, etc.) currently provided by the
Employer for the duration of the Period of Employment.  Upon the expiration of
the current lease, this benefit shall be continued with a new automobile lease
to Employee with an automobile equivalent to the vehicle under the current
lease.



4.           Termination.  Subject to (a) through (f) below, this Agreement may
be terminated at any time by the Employer or Employee prior to the third
anniversary of this Agreement upon prior written notice to the other.  In the
event of a termination of employment, the following shall apply:
 
(a)           Termination by the Employer Without Cause.  The Employer may
terminate Employee’s employment without cause upon thirty (30) days prior
written notice to Employee.  In the event of a termination without cause,
Employee shall be entitled to receive all amounts earned up to the date of
termination pursuant to Section 1.  In addition, Employee shall be entitled to
receive his Base Salary through the end of the “Period of Employment.”  Payments
will be made on a bi-weekly basis consistent with the Employer’s usual payroll
cycle commencing  within 30 days following Employee’s termination of
employment.  In addition, Employee shall be entitled to receive an amount equal
to any earned incentive bonus provided in paragraph 1(d) for the prior year,
which shall be paid within 30 days following Employee’s termination of
employment.  In addition, provided Employee remains in compliance with the
restrictive covenants set forth in paragraphs 6 and 7 of this Agreement, the
Employer shall continue the fringe benefits provided in paragraph 3(a), above
(except 401(k) participation), for the duration of the “Period of Employment”.  
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Termination by the Employer For Cause.  The Employer may terminate
Employee’s employment with cause upon immediate written notice to Employee.  In
the event of a termination with cause, Employee shall be entitled to receive his
Base Salary to the date of termination of employment.  Employee shall not be
entitled to receive any additional compensation or benefits unless as otherwise
provided herein.  For this purpose, the Employer shall be deemed to have “Cause”
following the occurrence of any of the following events:  
 
(i)           Conviction by Employee of an act or omission which is determined
by a court with jurisdiction over a matter to constitute a felony under any
federal or state laws which act or omission (i) invokes moral turpitude or
serious bodily harm to any person, or (ii) materially adversely affects the
financial well-being or reputation of the Employer, or (iii) reflects adversely
upon Employee’s fitness for continued service as President and Chief Executive
Officer of the Employer, which in any such case shall be determined by the Board
of Directors in its reasonable discretion.
 
(ii)           Alcoholism or illegal drug use, if established by competent
evidence including a written certification by at least two qualified physicians
and upon not less than fifteen (15) days detailed written notice to the
Employee.  The Employer shall have the right, but not the obligation, upon
reasonable cause, to demand that Employee submit to a medical examination by a
qualified independent physician selected by the Employer and reasonably
acceptable to Employee to ascertain whether such condition exists.  The Employee
is entitled to contest any such allegations in accordance with the procedures
set forth in paragraph 9 below.
 
(iii)           A willful or grossly negligent breach of any of Employee’s
fiduciary duties to the Employer, including without limitation the duty of
loyalty, which materially adversely affects the financial well-being of the
Employer or which otherwise reflects adversely upon Employee’s fitness for
continued service as President and Chief Executive Officer of the Employer,
which in either case shall be determined by the Board of Directors in its
reasonable discretion, provided Employer gives Employee at least fifteen (15)
days written notice from his manager which describes the allegations in
reasonable detail.  If the Employee contests the allegations, the matter will be
resolved by arbitration as set forth in paragraph 9 below.  Notwithstanding the
foregoing, no act or failure to act on the Employee’s part shall be deemed
“willful” or “grossly negligent” unless done, or omitted to be done, by the
Employee without reasonable belief that the action or omission was in the best
interest of Employer.
 
(iv)           A willful or grossly negligent breach of a material term of this
Agreement.  If the Employee contests the Board of Directors determination, the
matter will be resolved by arbitration as set forth in paragraph 9 and no
termination will occur until the arbitrator has rendered his or her
ruling.  Employee shall be placed on unpaid administrative leave pending the
outcome of the arbitration, and the arbitrator may, if he or she finds in favor
of the Employee, award back pay for the interim period.  Notwithstanding the
foregoing, no act or failure to act on the Employee’s part shall be deemed
“willful” or “grossly negligent” unless done, or omitted to be done, by the
Employee  without reasonable belief that the action or omission was in the best
interest of Employer.
 
(v)           Notwithstanding any other term or provision of this  Agreement to
the contrary, if Employee’s employment is terminated for “Cause”, Employee shall
forfeit all rights to receive future payments and benefits otherwise provided
pursuant to this Agreement and additionally forfeits all unvested stock options
previously granted to Employee.
  
 
(vi)           Any arbitration proceeding conducted pursuant to subparagraph
(iv) shall be completed within thirty (30) days of filing, and if the proceeding
is not completed within sixty (60) days, Employee will be placed on paid leave
retroactive to the date of termination, provided the delay was not in any way
caused by Employee.
 
 
3

--------------------------------------------------------------------------------

 
(c)           Death.  In the event of a termination of Employee’s employment as
a result of Employee’s death, Employee’s designated beneficiary (See Appendix A)
shall be entitled to receive any earned but unpaid Base Salary through the date
of Employee’s death.  Employee’s beneficiary shall likewise be entitled to
receive a Pro Rata Portion of the Incentive Bonus (which shall be paid at the
time determined pursuant to paragraph 1(d)).
 
(d)           Disability.  In the event of Employee’s long term disability, as
determined in accordance with the Employer’s disability plan or policy the
Employer shall have the right to terminate Employee’s employment with the
Employer upon written notice after ninety (90) days from the onset of the stated
disability date.  For the purpose of this Agreement, Employee’s inability to
perform Employee’s regular duties by reason of physical or mental illness or
injury for a period of twenty-six (26) successive weeks (“Disability Period”)
shall constitute “Disability.”  In such event, during the Disability Period the
Employee shall be entitled to receive his Base Salary in addition to any other
benefits to which Employee may be entitled for the disability period on account
of such disability, including, but not limited to, benefits provided under
California’s Compensation Law.  Employee shall likewise be entitled to receive a
Pro Rata Portion of the Incentive Bonus (which shall be paid at the time
determined pursuant to paragraph 1(d)).  The Employee is entitled to contest any
termination as a result of a disability as set forth in paragraph 9 and no
termination will occur until the arbitrator has rendered his or her ruling.  If
the Employer terminates the Employee because he is disabled, the restrictive
covenant contained in paragraph 7 will not apply.
 
(e)           Voluntary Termination by Employee.  Employee may terminate
Employee’s employment voluntarily upon sixty (60) days prior written notice to
the Employer.  In the event of a voluntary termination by Employee, Employee
shall be entitled to receive his Base Salary payable to the date of termination
of employment.  Employee shall not be entitled to receive any additional
compensation or benefits and will forfeit all unvested Restricted Stock
previously granted to Employee.
 
(f)           Termination by Employee For Good Reason.  Employee may terminate
Employee’s employment for Good Reason upon thirty (30) days prior written notice
to the Employer.  Such a termination shall be treated as a termination by the
Employer without cause, and Employee shall be entitled to be paid the amounts
provided in paragraph 4(a), subject to the same terms and conditions as set
forth in paragraph 4(a).  To the extent Employee receives a payment that is
deemed an “excess parachute payment” within the meaning of Internal Revenue Code
Section 280G triggered by termination pursuant specifically to Section 4(f)(i)
below, Employer will reimburse Employee to the extent Employee is required to
pay excise tax (including taxes owed on the reimbursement itself) specifically
attributable to the payment.  This remittance shall be made by the end of
Employee’s taxable year in which Employee remits the excise taxes.
 
For purposes of this paragraph, Employee shall be deemed to have “Good Reason”
if:  (i) the Employer commits a breach of a material term of this Agreement,
unless such breach was isolated, inadvertent, not committed in bad faith and was
cured within fifteen (15) days of receipt of written notice from Employee to the
Board of Directors ; (ii) the Employee’s duties change materially, or (iii)
Employee’s work place is relocated from the current Camarillo facility beyond a
thirty-five (35) mile radius of its current location.   If the Employee
terminates this Agreement pursuant to (i) of this paragraph, the provisions of
paragraph 7 will not apply
 
5.           Withholding.  Employer shall deduct and withhold from compensation
and benefits provided under this Agreement all legally required taxes and any
benefit contributions required by law.
 
 
4

--------------------------------------------------------------------------------

 
6.           Proprietary Information.  Employee acknowledges that the Employer
possesses and will continue to possess information that has commercial value and
is treated by the Employer as confidential.  Such information may include
information created, discovered or developed by Employee during the period of or
arising out of his employment by the Employer, whether before or after the date
of this Agreement.   All such information is hereinafter called “Proprietary
Information,” which term includes, without limitation, discoveries,
developments, designs, improvements, inventions, blueprints, processes, computer
programs, know how, data, marketing and business plans and outlines, budgets,
projections, financial statements, costs, fee schedules, client and supplier
lists, client and prospective client databases, and access codes and similar
security information and procedures; provided, however, that the term
“Proprietary Information” shall not include any of the foregoing which is in the
public domain other than as the result of a breach of Employee’s obligations
under this Agreement or Employee’s negligence or willful misconduct.  Employee
covenants and agrees that he will not, either during the term of his employment
by the Employer or any time thereafter, directly or indirectly, use or disclose
to any person, business, firm, or corporation any Proprietary Information of the
Employer, other than in connection with the proper performance of his duties on
behalf of the Employer, regardless of whether such use or disclosure is for his
own benefit or to the detriment or probable detriment of the Employer.
 
7.           Competition.  In consideration of the continued employment of
Employee by the Employer, and the other terms and conditions of this Agreement,
Employee agrees not to compete with the business of Employer, as provided
below.  The parties agree and acknowledge that Employee, as Employer’s President
and Chief Executive Officer, has had access to certain Proprietary Information
relating to the business of the Employer and has a special intimate knowledge of
the affairs of customers of the Employer, including, without limitation,
customer lists and other information relating to the identity of customers of
the Employer, persons employed by such customers, and the future needs of such
customers.  Employee acknowledges that such Proprietary Information and such
knowledge comprise an important and valuable asset of the Employer and that any
removal, disclosure or unauthorized use of such Proprietary Information or
knowledge by Employee would do material irreparable damage to the
Employer.  Employee agrees and acknowledges that it would be difficult to
determine if Employee was utilizing such Proprietary Information and knowledge
in a manner contrary to the provisions of this Agreement.  As a result of the
foregoing, Employee agrees as follows:
 
(a)           Employee will not, during the term of his employment and for one
(1) year after the termination of such employment (such period being hereinafter
referred to as the “Period of the Covenant”),  regardless of the reason(s) for
termination except as otherwise provided in this Agreement, directly or
indirectly, (i) engage in any Competitive Business, as defined herein, or (ii)
perform any service on behalf of a Competitive Business, or (iii) have any
material interest, whether as proprietor, partner, joint venturer, member of a
limited liability company, employee, stockholder, principal, agent, consultant,
contractor, director, officer, or in any other capacity or manner whatsoever, in
any enterprise that engages in a Competitive Business, anywhere throughout the
world; provided, however, that Employee may have a passive ownership interest of
not more than five percent of the outstanding capital stock of any publicly held
corporation engaged in a Competitive Business so long as he is not otherwise
engaged or interested in the corporation.
 
(b)           In furtherance of the foregoing and not in limitation thereof,
during the Period of the Covenant, Employee shall not, directly or indirectly,
(i) solicit or service or attempt to solicit or service in any way on behalf of
any Competitive Business, any customer or prospective customer of the Employer,
who was a customer at the date of termination of employment or who was a
customer of or was provided a written quotation by the Employer within two (2)
years prior thereto (which two (2) year period shall run from the last date an
invoice for services rendered by the Employer was forwarded to any such
customer, whether or not the Employer is performing services for such customer
at the date of termination of employment), or (ii) employ or otherwise engage,
or attempt to employ or otherwise engage, in or on behalf of any Competitive
Business, any person who is employed or engaged as an employee, consultant or
contractor of the Employer or who has been employed or engaged as an employee,
consultant or contractor of the Employer within one year prior to such
employment or engagement, or (iii) induce or attempt to induce, whether or not
on behalf of a Competitive Business, any person who is employed or engaged as an
employee, consultant or contractor of the Employer to leave such employment or
engagement.
 
(c)           For purposes of this paragraph 7, “Competitive Business” means (i)
any business which manufactures low noise amplifiers, small signal amplifiers;
integrated microwave assemblies, or power amplifiers, for military end uses
and/or the commercial aviation market, (ii) any business which designs, develops
or manufacturers control and data acquisition equipment for electric power grid
applications and (iii) any business which otherwise competes with the business
which Employer knew was conducted or proposed to be conducted by the Employer at
the date of termination of employment or at any time within one year prior to
such date.


 
5

--------------------------------------------------------------------------------

 
 (d)           The parties agree that any failure on the part of Employee to
comply with the provisions of paragraph 6 or this paragraph 7 shall be deemed
willful and may give rise to an action for damages, including, without
limitation, punitive or otherwise, the cost of bringing such action, whether or
not a court proceeding is instituted, and reasonable attorneys’ fees.  Due to
the severe detriment that could be suffered by the Employer should Employee be
in breach under any of the provisions of paragraph 6 or this paragraph 7, and
due to the difficulty of measuring the damages, the parties also agree that the
Employer shall be entitled to injunctive relief in the event of any such breach
or threatened breach.
 
(e)           The covenants contained in paragraph 6 and this paragraph 7 shall
be construed as independent of each other and shall survive the termination of
employment of Employee in accordance with the terms of this Agreement and in the
event any such provision shall be deemed invalid or unenforceable, such
provision shall not invalidate or have any effect on any other provision of this
paragraph.  If any court shall determine that the duration, geographic
limitations, subject or scope of any restriction contained in this paragraph 7
is unenforceable, it is the intention of the parties that this paragraph 7 shall
not thereby be terminated but shall be deemed amended to the extent required to
make it valid and enforceable, such amendment to apply only with respect to the
operation of this paragraph 7 in the jurisdiction of the court that has made the
adjudication.
 
(f)           If there is a violation of this paragraph 7 and the Employer
brings legal action for injunctive or other relief, the Employer shall not, as a
result of the time involved in obtaining the relief, be deprived of the benefit
of the full period of the covenant set forth herein.  Accordingly, the covenant
set forth in this paragraph 7 shall be deemed to have the duration specified in
paragraph 7(a), computed from the date the relief is granted but reduced by the
time between the period when the covenant began to run and the date of the first
violation of such covenant by Employee.  In the event of any proceeding
resulting from the alleged breach by Employee of any provision of paragraph 6 or
this paragraph 7, the prevailing party shall be entitled to reimbursement of its
costs of litigation, including reasonable attorneys’ fees.
 
(g)           Notwithstanding the foregoing or anything in this Agreement to the
contrary, if Employee has continued to be employed by Employer through the third
anniversary of this Agreement and Employee’s employment is thereafter terminated
by Employer pursuant to its at- will employment policy, the restrictions set
forth in paragraphs 7(a) and 7(b) shall not apply.
 
8.           Change of Control.  Subject to the terms, conditions and
limitations of this Agreement, if Employee’s employment by Employer terminates
any time following a “Change of Control” of Employer which occurs during the
Period of Employment, and if such termination is due to Employee’s involuntary
termination of employment for reasons other than “Cause,” then, in lieu of all
other severance or severance-type payments or benefits described in this
Agreement, Employer shall:
 
              (a)           Pay to Employee an aggregate severance benefit equal
to Employee’s Base Salary for the remaining Period of Employment, plus an amount
equal to the incentive bonus earned by Employee for the year prior to the year
during which the “Change of Control” occurs.
 
(i)           Treat as immediately vested all stock options issued to Employee.
 
(ii)           Provide Employee with continuation of life, disability and health
insurance benefits, under the same terms and conditions that Employer provides
such insurance to its active employees for the remaining Period of Employment.
 
 
6

--------------------------------------------------------------------------------

 
(b)           The severance benefit described in paragraph 8(a) shall be paid in
one lump sum payment within 30 days following Employee’s termination of
employment.  If Employee dies prior to receiving all of the payments due
pursuant to this paragraph then any unpaid amounts shall be paid to the
beneficiary designated by Employee on the “Beneficiary Designation Form”
attached to this Agreement as Appendix A.
 
(c)           Upon expiration of the period described in paragraph 8(a)(ii),
Employee (and Employee’s qualified beneficiaries) shall be eligible to commence
COBRA continuation benefits, in accordance with the COBRA provisions of
Employer’s group health plan.
 
 
 
(d)           If any portion of the amounts paid to, or value received by
Employee following a “change of control” (whether paid or received pursuant to
this paragraph 8 or otherwise) constitutes an “excess parachute payment” within
the meaning of Internal Revenue Code Section 280G, then the parties shall
negotiate a restructuring of payment dates and/or methods to minimize or
eliminate the application of Section 280G, but only if and to the extent such
restructuring will not result in the premature recognition of income or the
imposition of excise taxes or other penalties under Internal Revenue Code
Section 409A.  If an agreement to restructure payments cannot be reached within
sixty days of the date the first payment is due under this paragraph, then
payment shall be made without restructuring.  In that case, Employee shall be
responsible for all taxes and penalties payable by Employee as a result of
Employee’s receipt of an “excess parachute payment.”  This subparagraph (d), if
applicable, shall provide the basis for addressing any other post-termination
payment provided for in this Agreement.
 
(e)          Payments made and benefits provided pursuant to this paragraph 8
shall be subject to withholding for income, employment and other similar taxes
Employer may be required to withhold.
 
(f)           As a condition to Employer’s obligation to provide or continue the
payments and benefits pursuant to this paragraph 8, Employee must first execute
a General Release that release and discharges Employer from all claims of any
type arising out of Employee’s employment or the termination of employment;
provided that Employee shall only be obligated to execute such General Release
if Employer also execute a General Release releasing and discharging Employer
from all claims of any type arising out of Employee’s employment.
 
 (g)           For purposes of this Agreement, a “Change of Control,” of
Employer shall be deemed to have occurred if:
 
(i)           any “person,” including a “group” as determined in accordance with
the Section 13(d)(3) of the Securities Exchange Act of 1934 (“Exchange Act”), is
or becomes the beneficial owner, directly or indirectly, of securities of
Employer representing 30% or more of the combined voting power of Employer’s
then outstanding securities;
 
(ii)           as a result of, or in connection with, any tender offer or
exchange offer, merger or other business combination (a “Transaction”), the
persons who were directors of Employer before the Transaction shall cease to
constitute a majority of the Board of Directors of Employer or any successor;
 
(iii)           Employer is merged or consolidated with another corporation and
as a result of the merger or consolidation less than 70% of the outstanding
voting securities of the surviving or resulting corporation shall then be owned
in the aggregate by the former stockholders of Employer;
 
(iv)           a tender offer or exchange offer is made and consummated for the
ownership of securities of Employer representing 30% or more of the combined
voting power of Employer’s then outstanding voting securities; or


(v)           Employer transfers substantially all of its assets to another
corporation which is not controlled by Employer.
 
 
7

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, a “Change of Control” shall not include the
Merger or any equivalent transaction with Anaren.


9.           Arbitration.  Any dispute, claim or controversy between the parties
relating to or arising out of the interpretation or performance of this
Agreement (other than claims arising under paragraphs 6 or 7) shall be settled
by arbitration conducted by a single arbitrator appointed by the American
Arbitration Association in accordance with AAA’s Employment Arbitration Rules
and Procedures.  The arbitration shall take place in the County of Los Angeles
in the State of California.  The arbitrator shall decide the issues presented
applying this Agreement and the laws of California, other than such laws, rules,
regulations and case law that would result in the application of the laws of a
jurisdiction other than California.  The award of the arbitrator shall be in
writing, shall be final and binding upon the parties and shall not be appealed
from or contested in any court.  The arbitrator shall have the authority to
award any remedy or relief that a court of the State of California could order
or grant, including, without limitation, specific performance of any obligation
created under this Agreement, the issuance of an injunction, or the imposition
of sanctions for abuse or frustration of the arbitration process.  Employer
shall bear any and all costs that are unique to the arbitral forum.  No party
shall, in connection with any proceedings held pursuant to this paragraph, be
required to furnish any bond, unless required by law.  Should either party fail
to appear or be represented at the arbitration proceedings after due notice in
accordance with the rules, then the arbitrator may nevertheless render a
decision in the absence of said party and such decision shall have the same
force and effect as if the absent party had been present, whether or not it
shall be adverse to the interests of said party.  Any award rendered hereunder
may be entered for enforcement, if necessary, in any court of competent
jurisdiction.
 
10.           Notice.  All notices or other communications which are required to
be given or may be given to the parties pursuant to the terms of this Agreement
shall be sufficient in all respects if given in writing and delivered personally
or by registered or certified mail, postage prepaid, addressed to the address of
the party set forth on the signature page to this Agreement.  Notice shall be
deemed given on the date of delivery in the case of personal delivery or on the
date of delivery to or refusal by such party as specified on the return receipt
in the case of registered or certified mail.  Either party may change its
address for such communications by giving notice thereof to the other party in
conformity with this paragraph.
 
11.           Benefits.  The rights and obligations hereunder shall not be
transferable, except that the Employer will assign its rights and obligations
under this Agreement to a successor to all or substantially all of the
Employer’s business.  Subject to the preceding limitation, all rights and
obligations hereunder shall inure to the benefit of, and be enforceable by or
against the parties hereto, their successors and assigns.
 
12.           Applicable Law and Construction.  This Agreement shall be
interpreted and construed according to the laws of the State of California,
other than such laws, rules, regulations and case law that would result in the
application of the laws of a jurisdiction other than the State of
California.  The exclusive venue for any judicial or quasi-judicial action
arising out of or related to this Agreement shall be brought in the County of
Los Angeles in the State of California.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that amounts earned and payable pursuant to this Agreement shall not
be subject to the premature income recognition or adverse tax provisions of
Internal Revenue Code Section 409A.  Accordingly, by way of example and not
limitation, (a) distributions of benefits payable following Employee’s
termination of employment shall commence as of the date required by this
Agreement or, if later, the earliest date permitted by Internal Revenue Code
Section 409A, (generally six months after termination, if Employee is a
“specified employee” within the meaning of Internal Revenue Code Section 409A),
and (b) the phrase “termination of employment” (and similar terms and phrases)
shall be construed to mean “separation from service” within the meaning of
Internal Revenue Code Section 409A.  However, Employer make no representation
that the terms of this Agreement or benefits provided pursuant to this Agreement
will comply with Internal Revenue Code Section 409A and make no undertaking to
prevent Internal Revenue Code Section 409A from applying to the benefits
provided pursuant to this Agreement or to mitigate the effects of Internal
Revenue Code Section 409A on any benefits provided pursuant to this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Rules, Regulations and Policies.  Employee shall abide by and
comply with all of the material rules, regulations, and policies of Employer,
which are not inconsistent with this Agreement, in addition to Employer’s Code
Ethics and Business Conduct policy.
 
14.           No Prior Restrictions.  Employee affirms and represents that
Employee is under no obligation to any former employer or other third party
which is in any way inconsistent with, or which imposes any restriction upon,
the employment of Employee by Employer, or Employee’s undertakings under this
Agreement.
 
15.           Return of Employer’s Property.  After Employee has received notice
of termination or at the end of the term of this Agreement whichever first
occurs, Employee shall immediately return to Employer all documents and other
property in his possession belonging to Employer.
 
16.           Miscellaneous.
 
(a)           This Agreement constitutes the entire understanding and agreement
between the parties with respect to Employee’s employment with Employer and
shall supersede all prior understandings and agreements.
 
(b)           This Agreement cannot be amended, modified or supplemented in any
respect, except by a subsequent written agreement entered into by the parties.
 
(c)           The services to be performed by Employee are special and unique;
it is agreed that any breach of this Agreement by Employee shall entitle
Employer (or any successor or permitted assigns of Employer), in addition to any
other legal remedies available to it, to apply to any court of competent
jurisdiction to enjoin such breach.
 
(d)           The provisions of paragraphs 6 and 7, and any other provisions of
this Agreement that by their terms survive the termination of this Agreement or
Period of Employment, shall survive the termination of this Agreement.
 
17.           Counterparts. This Agreement may be executed in counterparts,
which together shall constitute one in the same instrument.


18.           Prior Employment Agreement.  This Employment Agreement shall
terminate immediately, and shall no further force or effect, in the event that
the Merger (or any equivalent transaction with Anaren) is closed, and the
Employment Agreement among the Employer, Employee and Anaren becomes
effective.   Further, the parties shall take no action under this agreement that
conflicts with the Agreement and Plan of Merger dated February 13, 2011, among
Anaren, Inc., Project Orange Acquisition Corp. and Employer or the Employment
Agreement by and among Employee, Employer and Anaren, Inc. dated as of such date
unless such agreements are terminated.
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.
 

 
AML COMMUNICATIONS, INC.
           
By:
 /s/ Edwin McAvoy      
Edwin McAvoy
     
Secretary
 




 
EMPLOYEE:
           
By:
 /s/ Jacob Inbar      
Jacob Inbar
 

 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------
